 

EXHIBIT 10.1

 



Purchase Order #MS-66, dated as of September 26 2018,

by and between Hugo Neu Realty Management, LLC and AbTech Industries Inc.

 

PURCHASE ORDER



[tv503782_ex10-1img1.jpg] 

Realty Management LLC

78 John Miller Way   Kearny, New Jersey 07032 DATE: 9/12/18 973-842-2600 P.O.
#:” MS-66   PROJECT #:

 

VENDOR   SHIP TO NAME: Shawn Lolling   PROJECT NAME: Kearny Point Master Site
CO. NAME: AbTech Industries Inc   SHIP TO: Hugo Neu Realty Management LLC
ADDRESS: 4110 N. Scottsdale Rd, Suite 235   PROJECT ADDRESS: 78 John Miller Way
CITY, STATE, ZIP: Scottsdale, Arizona 85251   CITY, STATE, ZIP: Kearny, NJ 07032
PHONE #: 480-874-4000   CONTACT PHONE #: 732-547-8664 E-MAIL:
slolling@abtechindustries.com   CONTACT E-MAIL: spozza@hugoneu.com

 

DELIVERY DATE   NAME   ORDER GIVEN TO   TEL NUMBER   E-MAIL   TERMS ASAP   N/A  
Shawn Lolling   480-874-4000   slolling@abtechindustries.com   Net 30

 

QUANTITY   DESCRIPTION   AMOUNT    

Design, manufacture and supply AbTech End of Pipe Stormwater Treatment Systems
as outlined in AbTech Industries’ revised proposal dated September 10, 2018
attached and labeled ‘Attachment A’.

     

 



                A. End of Pipe Treatment Systems          Outfall #1 Upper 
$66,400.00      Outfall #2  $68,600.00      Outfall #3  $24,700.00      Outfall
#4  $214,700.00          (included)                 2 trips at 4 day total for
inspection, training and commissioning  $(56,160.00)                Customer
Discount 15%                     NOTES:          Cost Coding: KP000-02-720     



IMPORTANT:  ESTIMATED SUBTOTAL  $318,240.00  —Vendor to comply with attached
insurance requirements, ‘Attachment B’.         —Project is tax exempt,
certificate attached, ‘Attachment C:’.         —Please notify us immediately if
you are unable to complete order by date specified.         —Purchase Order #
must appear on all invoices, packaging slips and delivery tickets. 
SHIPPING(Est)  $-     Tax  $-      TOTAL  $318,240.00 

 

Steven Pozza   Director of Construction   9/12/2018 APPROVED BY VENDEE   TITLE  
DATE           Robert C. Backman   COO, AbTech Industries   9/26/2018 APPROVED
BY VENDOR   TITLE   DATE

 

 

 

 

PROPOSAL

 

Proposal No. PS18001

Revised - September 10, 2018

 

Prepared For:

Hugo Neu Corp., - Kearny Point Industrial Park

End of Pipe Solutions

Outfalls 1-4

 

Prepared By:

Shawn Lolling

AbTech Industries, Inc.

4110 N. Scottsdale Rd.

Suite 235

Scottsdale, Arizona 85251

Phone: (480) 874-4000

Email: slolling@abtechindustries.com

www.abtechindustries.com

 

 

 

 

[tv503782_ex10-1img2.jpg]

 

Executive Summary

 

AbTech Industries, Inc. appreciates the opportunity to submit for your
consideration, our firm proposal for design, manufacturing, and supply of AbTech
End of Pipe Stormwater Treatment Systems for the Kearny Point Industrial Park
existing outfalls/discharge points. These units will provide excellent sediment,
hydrocarbon, phosphorus, and heavy metals removal for all outfall discharge
points of stormwater from the site, except 1 outfall is part of a future phase
of construction as is not considered in this proposal at this time. The design
of the End of Pipe Solutions is based on the Hydro Report Dated January 4, 2018
and proved by Bohler Engineering.

 

AbTech is an environmental technologies company, our advanced media systems
provide absorptive and adsorptive properties to remove sediment, hydrocarbons,
heavy metals, phosphorus and bacteria with proprietary media from stormwater and
wastewater streams. Our solutions have been installed in over 20,000
installations, worldwide. Through a collaborative effort by Hugo Neu and their
engineering firm, Bohler Engineering, our process engineering team has designed
a comprehensive solution to meet the site’s stormwater management needs and meet
the client environmental sustainability goals. Included as an addendum are
concept design drawings of each End of Pipe Solution and technical details of
the Smart Sponge® Technology proposed to be applied,

 

We look forward to the opportunity to discuss this proposal in detail.

 

©AbTech Industries, Inc.Page 2

 

 

[tv503782_ex10-1img2.jpg]

 

Process Narrative

 

Design Summary

 

The following is a general overview and process narrative for the Kearny Point
project.

 

AbTech End of Pipe Horizontal Tank Treatment System

 

Overall Description

The AbTech End of Pipe Treatment System is a comprehensive and cost-effective
solution for treating stormwater runoff. These treatment systems consist of a
horizontal rectangular vessel made from precast concrete material that has the
capability to reduce sediment and reduce specific contaminants (i.e.
hydrocarbons & heavy metals, etc...) from the treated stormwater. These units
are comprised of two sections; a sedimentation chamber where total suspended
solids (TSS) and debris are settled out and an enclosed media chamber where a
filtration media is used to reduce specific contaminant(s). The size of the end
of pipe solutions are designed based on first flush flow of a 2yr storm event,
contaminant reduction targets, and site constraints.

 

Process Narrative

Stormwater enters at the side of the of the unit and continues into the
sedimentation chamber. The inlet height will be determined by site elevation and
working pressures. The sedimentation chamber is where the suspended solids will
gravity settle out of the water. Once the water level reaches the top of the
first baffle wall, the water overflows into the mixed media chamber. The media
chamber depth and contact time was based on the Hydro Report developed by Bohler
Engineering and the effluent requirements and site restrictions. By
concentrating on first flush, where the majority of stormwater contaminants are
found, our technology can capture the contaminants before discharging into the
receiving stream. The flowing water continues out, through a check-valve to the
receiving body of water. This check valve increases the amount of resiliency in
the system, preventing backward flowing surges during high tides and storm
events. Typical contaminant reduction percentages can be found in the
specification section below.

 

Specifications:

●      Capable of reducing concentrations of petroleum hydrocarbons, solids
(trash and debris and sediment), bacteria, nutrients (ortho-phosphate), and
heavy metals

●      Removal rates are typically equal to or greater than:

-TSS-80%

-Hydrocarbons-80%

-Phosphorus-80%

-Heavy Metals

●      Constructed of FRP Composite Material

●      Pipe Length ~ (Based on application)

●      Ability to overflow system during times of higher than anticipated flows
after first flush

 

As local conditions, product use, and exposure can vary widely, the end user
must determine the most appropriate disposal method for a spent Smart Sponge.
However Smart Sponge samples saturated with hydrocarbons both in the lab and in
the field have been tested according to the EPA’s Toxicity Characteristic
Leaching Procedure (“TCLP”). These tests show that Smart Sponge® is a
“non-leaching” (i.e., non-detect or “N.D.”) product. As a result, Smart Sponge®
technology can afford many cost effective and environmentally friendly disposal
options.

 

©AbTech Industries, Inc.Page 3

 

 

[tv503782_ex10-1img2.jpg]

 

Equipment

 

SCOPE OF SUPPLY

 

The following is a general equipment overview of the complete end of pipe
treatment systems for outfalls 1 Upper through 4. The AbTech scope of supply
includes but is not limited to the following equipment:

 

End of Pipe Treatment Systems

 

System includes:

●      Precast concrete rectangular tanks for outfall Vaults 1-4, with manways.
Designed for below grade installation and surface loading requirements.

●      Vault #4 will be delivered in 2 sections and require grouting onsite.

●      Anti-flotation collars if required.

●      Grade Rings included for 18’ of depth.

●      Internal 304 SS Baffle walls for sediment removal, with weep holes for
drainage.

●      304 SS Containment structure and access for housing media and allow for
change out and service

●      A combination of Smart Sponge HM bags and Smart Pak’s for removal of
sediment, hydrocarbons, phosphorus, and heavy metals.

●      Structures designed to meet NJ DOT (HS 25 loading) requirements.

●      +10% supply of additional Smart sponge media requirement for back up and
shelve spares.

 

Required by others:

●      Offloading, site storage and placement by others.

●      Inlet and outlet flanges for rubber sleeve connections.

●      Ladder and Steps

●      Grade rings by others as needed.

●      Installation of Baffle walls, containment cages and media.

●      All wedge style anchors and bolts as needed.

 

System Sizing:

 

Outfalls   Width   Height   Length   2- Year
Design
Flows   Manway
Qty   Inlet Pipe
Size   Loose Bag
SS Media   Smart Pak HM
Media Qty 1 (U)   8.0 ft.   6.0 ft.   10 ft.   0.18 cfs   2   60”   59.5 ft3  
19.8 ft3 2   8.0 ft.   6.0 ft.   10 ft.   0.18 cfs   2   60”   59.5 ft3  
19.8 ft3 3   8.0 ft.   3.5 ft.   10 ft.   0.93 cfs   1   18”   5 ft3   5 ft3 4  
16.0 ft.   5.0 ft.   25 ft.   5.88 cfs   2   36”   67.3 ft3   67.3 ft3

 

©AbTech Industries, Inc.Page 4

 

 

[tv503782_ex10-1img2.jpg]

 

Pricing & Delivery

 

Quantity  Description  Customer Price  1  Outfall #1 Upper  $66,400  1  Outfall
#2  $68,600  1  Outfall #3  $24,700  1  Outfall #4  $214,700  1  2 Trips at 4
days total for Inspection, Training and Commissioning   Included     Subtotal 
$374,000     Subtotal includes - $ 152,200 Smart Sponge Media, $ $121,100 Vaults
and Services         Customer Discount 15%   <$ 56,160>      Proposal Total  - 
$ 318,240  



Recommended Stocking of 24 Loose bags of Smart Sponge media for 2 years of
backup.  $     6,700  Recommended Stocking of 4 spare Catchment Basin UUF’s
Replacements.  $2,250  2yr Service and Maintenance Contract Option (Includes 2
times a Year Cleanouts and Inspections)  $20,000 

 

Pricing Notes:

 

▪      All prices quoted are in U.S. Dollars.

▪      Any applicable sales taxes are not included.

▪      All Local, State and Federal permitting and approvals are by others.

▪      The Buyer is responsible for all applicable Local, State, or Federal
Taxes, Fees and/or Permit Costs.

▪      This proposal supersedes all previous proposals and correspondence.

▪      The freight is quoted as FOB Factory, prepaid and add.

▪      Performance and/or Labor & Material Payment Bonds are not included in the
system price.  These bonds can be purchased on request at additional cost.

▪      The Yearly replacement quantities of UUF’s and Smart Sponge media listed
above are estimates based on historic performance information and vary site to
site, due to site conditions and anticipated site usage, rain fall per year and
other factors.

 

©AbTech Industries, Inc.Page 5

 

 

[tv503782_ex10-1img2.jpg]

 

Standard Payment Terms

 

▪      10% Milestone 1 Upon Acceptance of P.O. to AbTech

▪      20% Milestone 2 Submittals or 4 Weeks after Milestone #1, Net 30

▪      20% Milestone 3 Release to Manufacturing, Net 30

▪      40% Milestone 4 Upon Shipment, Net 30

▪      10% Milestone 5 Upon completion of Commissioning, not to exceed 120 days
from delivery

 

Partial Payment of Partial delivery allowable.

 

Schedule

 

▪      Submittals to be completed and in transit within 2 weeks after receipt
and acceptance of purchase order, signed copy of this proposal, signed terms and
conditions.

▪      Proposed shipping time is based on receipt of approved engineer’s
submittal with release for manufacture within 2 weeks of receipt of our
submittal data.

▪      Expect shipment of equipment (transit time excluded) to be approximately
4-6 weeks from our receipt of approved engineer’s/customer’s submittal data and
release to manufacture.

▪      Partial shipment is negotiable and can be determined at time of placement
of order as requested by the buyer.

 

*Submittal and shipping schedules may be adjusted at time of order placement,
depending upon existing order backlog.  Weeks quoted are actual working weeks.



 

©AbTech Industries, Inc.Page 6

 

 

[tv503782_ex10-1img2.jpg]

 

Project Responsibilities

 

Work Scope Item   AbTech   Client           All proposed equipment.   x   ¨    
      Equipment and instrumentation quality assurance check in factory. (if
needed)   x   ¨           Finish painting or sealing of equipment. (If needed)  
x   ¨           All applicable civil design and works, buildings, site
preparation, grading, excavations, structural steel, foundations and
accessories.   ¨   x           Design and Supply of piping, supports, gaskets
and connection hardware between Customer and AbTech’s equipment interface.   ¨  
x           Discharge of effluent water (s) such as process return, outfall,
drain or sewer tie-in outside of the AbTech equipment/facility battery limit(s).
  ¨   x           Provide designs for proposed equipment components   x   ¨    
      Structural Professional Stamp of construction drawings as required   x   ¨
          Factory hydrostatic testing of unit assemblies   x   ¨          
Flushing of all piping and tanks, as well as removal of all residual debris   ¨
  x            Offloading, Site Storage and Installation of Equipment at Site  
¨   x           Freight, FOB Factory, Prepaid and Add   ¨   x           Ongoing
maintenance and operation of the system. (Listed as an adder by AbTech)   x   x
          Any required permits or training for AbTech’s personnel on all
relevant and standard company operating procedures and practices for performing
work on site.   ¨   x           Installation inspection, commissioning and
Training of AbTech Scope of supply.   x   x

 

©AbTech Industries, Inc.Page 7

 

 

[tv503782_ex10-1img2.jpg] 



Proposal Notes

 

General Project Notes

 

▪     The proposed design is based on standard stormwater characteristics for
the area.  Changes in feed water characteristics can affect system / equipment
performance and may require a re-design.

▪     The proposed system is configured using AbTech standard water treatment
components sized and selected to provide a package that will treat the first
flush flow to the required product water standard.

▪     Because of the current instability in material costs, AbTech reserves the
right to re-evaluate the pricing quoted prior to order acceptance if a purchase
order is received after the validity date stated in this proposal OR if the
milestone dates stated in this proposal are exceeded.  Any pricing adjustments
required shall be based on a published materials cost index specific to the
materials proposed.

 

Site Items by Others

 

▪     Disposal of all solid and liquid waste from AbTech systems including waste
materials generated during installation, startup and operation are to be by
Bohler Engineering.

▪     Appropriate protection of the environment and local community, the health
and safety of all workers and visitors at the site and the security of the
facility are the responsibility of others.  Providing safety related equipment
and services such as site security, fire systems, lifting equipment and its
operation, fall protection, adequate floor grating, ventilation and safe access
to equipment and electrical systems areas are to be supplied by others.

 

Installation

 

▪     Provisions for a suitable site/shelter for the placement of the proposed
equipment, inside an appropriate building are to be provided by the installing
contractor/purchaser. 

▪     Installation and removal of temporary screens on all process lines feeding
the equipment to prevent damage during startup and commissioning is to be
supplied, installed and maintained by others.

 

Permits

 

▪     Environmental use and discharge permits at the Customer’s facility either
listed in this document or proposed for use at a later date are to be by others.

▪     All easements, licenses and permits required by governmental or regulatory
authorities in connection with the supply, erection and operation of the system
are to be by others.

 

Field Service

 

▪   The Buyer will identify and inform AbTech’s personnel of any hazards present
in the work place that could impact the delivery of AbTech’s scope of supply and
agrees to work with the AbTech to remove, monitor and control the hazards to a
practical level.

 

©AbTech Industries, Inc.Page 8

 

 

[tv503782_ex10-1img2.jpg] 

Exceptions & Clarifications

 

Exceptions/Clarifications

 

▪     Ongoing maintenance and operation of the system is the responsibility of
the customer. AbTech can provide these services as an option adder if needed.

▪     The proposed design is based on the customer supplied information and
Bohler Engineering design review. Changes in anticipated feed water
characteristics can affect system / equipment performance and may require a
re-design.

▪     Structural/Seismic Calculations are not included.

▪     It is AbTech’s understanding that a Professional Engineering License
review and stamp is required for any of AbTech’s scope of supply, thus provided
for.

 

©AbTech Industries, Inc.Page 9

 

 

[tv503782_ex10-1img2.jpg] 

Commercial Terms & Conditions

 

1.Applicable Terms. These terms govern the purchase and sale of the equipment
(“Equipment”) referred to in Seller’s purchase order, quotation, proposal or
acknowledgment, as the case may be (“Seller’s Documentation”). Whether these
terms are included in an offer or an acceptance by Seller, such offer or
acceptance is conditioned on Buyer’s assent to these terms. Seller rejects all
additional or different terms in any of Buyer’s forms or documents.

 

2.Payment. Buyer shall pay Seller the full purchase price as set forth in
Seller’s Documentation. Unless Seller’s Documentation provides otherwise,
freight, storage, insurance and all taxes, duties or other governmental charges
relating to the Equipment or any included services shall be paid by Buyer. If
Seller is required to pay any such charges, Buyer shall immediately reimburse
Seller. All payments are due within 30 days after receipt of invoice. Buyer
shall be charged the lower of 1 ½% interest per month or the maximum legal rate
on all amounts not received by the due date and shall pay all of Seller’s
reasonable costs (including attorneys’ fees) of collecting amounts due but
unpaid. All orders are subject to credit approval.



3.Delivery. Delivery of the Equipment shall be in material compliance with the
schedule in Seller’s Documentation. Unless Seller’s Documentation provides
otherwise, Delivery terms are F.O.B. Seller’s facility.

 

4.Ownership of Materials. All devices, designs (including drawings, plans and
specifications), estimates, prices, notes, electronic data and other documents
or information prepared or disclosed by Seller, and all related intellectual
property rights, shall remain Seller’s property. Seller grants Buyer a
non-exclusive, non-transferable license to use any such material solely for
Buyer’s use of the Equipment. Buyer shall not disclose any such material to
third parties without Seller’s prior written consent.

 

5.Changes. Seller shall not implement any changes in the scope of work described
in Seller’s Documentation unless Buyer and Seller agree in writing to the
details of the change and any resulting price, schedule or other contractual
modifications. This includes any changes necessitated by a change in applicable
law occurring after the effective date of any contract including these terms.

 

6.Warranty. Seller warrants to Buyer that the Equipment shall materially conform
to the description in Seller’s Documentation and shall be free from defects in
material and workmanship. If Buyer gives Seller prompt written notice of breach
of this warranty within 18 months from delivery or 1 year from acceptance,
whichever occurs first (the “Warranty Period”), Seller shall, at its sole option
and as Buyer’s sole remedy, repair or replace the subject parts or refund the
purchase price. If Seller determines that any claimed breach is not, in fact,
covered by this warranty, Buyer shall pay Seller its then customary charges for
any repair or replacement made by Seller. Seller’s warranty is conditioned on
Buyer’s (a) operating and maintaining the Equipment in accordance with Seller’s
instructions, (b) not making any unauthorized repairs or alterations, and (c)
not being in default of any payment obligation to Seller. Seller’s warranty does
not cover damage caused by chemical action or abrasive material, misuse or
improper installation (unless installed by Seller). THE WARRANTIES SET FORTH IN
THIS SECTION ARE SELLER’S SOLE AND EXCLUSIVE WARRANTIES. SELLER MAKES NO OTHER
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR PURPOSE.

 

©AbTech Industries, Inc.Page 10

 

 

[tv503782_ex10-1img2.jpg]  

7.Indemnity. Seller shall indemnify, defend and hold Buyer harmless from any
claim, cause of action or liability incurred by Buyer as a result of third party
claims for personal injury, death or damage to tangible property, to the extent
caused by Seller's negligence. Seller shall have the sole authority to direct
the defense of and settle any indemnified claim. Seller’s indemnification is
conditioned on Buyer (a) promptly, within the Warranty Period, notifying Seller
of any claim, and (b) providing reasonable cooperation in the defense of any
claim.

 

8.Force Majeure. Under no circumstances shall either Seller or Buyer have any
liability for any breach (except for payment obligations) caused by extreme
weather or other act of God, strike or other labor shortage or disturbance,
fire, accident, war or civil disturbance, delay of carriers, failure of normal
sources of supply, change in law or other act of government or any other cause
beyond such party's reasonable control.

 

9.Cancellation. If Buyer cancels or suspends its order for any reason other than
Seller’s breach, Buyer shall pay Seller for work performed prior to cancellation
or suspension and any other direct costs incurred by Seller as a result of such
cancellation or suspension.

 

10.LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY,
SELLER SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE
OR OTHER INDIRECT DAMAGES, AND SELLER’S TOTAL LIABILITY ARISING AT ANY TIME FROM
THE SALE OR USE OF THE EQUIPMENT SHALL NOT EXCEED THE PURCHASE PRICE PAID FOR
THE EQUIPMENT. THESE LIMITATIONS APPLY WHETHER THE LIABILITY IS BASED ON
CONTRACT, TORT, STRICT LIABILITY OR ANY OTHER THEORY.

 

11.Miscellaneous. If these terms are issued in connection with a government
contract, they shall be deemed to include those federal acquisition regulations
that are required by law to be included. These terms, together with any
quotation, purchase order or acknowledgement issued or signed by Seller,
comprise the complete and exclusive statement of the agreement between the
parties (the “Agreement”) and supersede any terms contained in Buyer’s
documents, unless separately signed by Seller. No part of the Agreement may be
changed or cancelled except by a written document signed by Seller and Buyer. No
course of dealing or performance, usage of trade or failure to enforce any term
shall be used to modify the Agreement. If any of these terms is unenforceable,
such term shall be limited only to the extent necessary to make it enforceable,
and all other terms shall remain in full force and effect. Buyer may not assign
or permit any other transfer of the Agreement without Seller’s prior written
consent. The Agreement shall be governed by the laws of the state of Arizona
without regard to its conflict of law’s provisions.

 

©AbTech Industries, Inc.Page 11

 

 

[tv503782_ex10-1img2.jpg]  

We have read and agree to this Proposal, PS18001 dated September 10, 2018 and
the terms and conditions within.

 

AbTech Industries, Inc.

 

/s/ Robert C. Backman       Signature       Chief Operating Officer       Title
      Robert C. Backman       Print Name       September 26, 2018       Date    
  Hugo Neu Corporation           Signature               Title              
Print Name               Date  

 

©AbTech Industries, Inc.Page 12

 

  

[tv503782_ex10-1img2.jpg] 

ADDENDUM

 

- Drawings Treatment Device

- Product Details

 

 

 

 

'ATTACHMENT B'

PROFESSIONAL SERVICES INSURANCE REQUIREMENTS

 

A.Insurance Requirements are as follows:

 

1.Hugo Neu Corporation (HNC), Hugo Neu Realty Management LLC (HNRM), Hugo Neu
Kearny Development LLC (HNKD) and KPIP Urban Renewal I, LLC (collectively, the
"HNC Entities"), and owners and affiliates, and each of their officers,
directors, employees and agents must be named as Additional Insured and be
evidenced via Certificate of lnsurance on all policies except for the Workers
Compensation, Professional Liability and All Risk Property placements.

 

2.Insurance Requirements:

 

Contractor shall, at its sole cost and expense, but for the mutual benefit of
themselves and HNC Entities, maintain and shall cause all third party
subcontractors or any tier to maintain, the following coverages for the full
term of the contract and all warranty periods

 

A.Commercial General Liability insurance (ISO Occurrence Form CGOOO1or
equivalent),with limits of not less than $1,000,000 per occurrence and
$2,000,000 aggregate and insuring against bodily personal property damage, and
including coverage for broad form contractual liability and products-completed
operations. Both Additional Insured Endorsements CG2010 07/04 edition and CG2037
07/04 edition should be included. There shall be no endorsements or modification
of the policy limiting the scope of coverage for liability arising from
pollution, collapse or underground property damage. Completed Operations
coverage maintained for 12 months after substantial completion of work.

 

B.Business Automobile Liability, truck and vehicle liability insurance covering
all hired and vehicles driven by any Contractor or subcontractor on HNC
Entities's premises and used in connection with the including any loading or
unloading of such vehicles, with coverage limits of not less than combined
single limit.

 

C.Workers' Compensation as required by statute, with Employers' Liability limits
of insurance in the amount ofS1,000,000 without limitation of coverage for
Occupational Disease.

 

D.Umbrella Liability (occurrence form) -increasing the above per occurrence
limits of insurance to $6M per occurrence.

 

E.Professional Liability Insurance covering the Contractors for their Errors &
Omissions and wrongful acts relating to the professional services provided to
HNC Entities by the Contractor in a minimum amount of$3,000,000 per Occurrence
and $3,000,000 Aggregate.

 

F.Contractors Pollution Legal Liability Insurance with limits of $5M per
occurrence covering against clean up costs and third party liability arising out
of pollution conditions caused by contractors or subcontractors operations or
negligence at the Insured's premises. Coverage should include bodily property
damage and environmental damage as well associated clean up costs. This policy
may be placed on a claims-made or occurrence basis. If claims-made, the
retroactive date of the policy must be dated to inception of any Work performed
hereunder and should remain in force for a period of three years after work is
completed. This requirement is applicable if the services provided are
environmental in nature or can have an impact on environment or for work that is
invasive to ground and/or soil.

 

G.All Risk Property coverage covering loss or damage on a replacement cost basis
for any properly, machinery or equipment which may be brought on HNC Entities'
Premises and used by Contractors in performance of services for HNC Entities via
this agreement. HNC Entities will not be responsible for any Loss or damage to
this property.

 

3.On those policies where Additional Insured status to HNC Entities is granted,
coverage should be and Certificate should that your insurance is primary and non
contributory with any coverage that HNC Entities may carry.

 

4.Certificateshouldstatethatwaiverofsubrogationinfavorofpartiesnamedaboveinparagraph#1willbeendorsedonall
Policies (where allowed by law).

 

5.Certificate Holder: Hugo Neu Corporation 78 John Miller Way, Suite 102 Kearny,
New Jersey 07032

 

6.You are asked to provide us with copies of Additional Insured, Primary
Non-Contributory and Waiver of Subrogation endorsements (confirming items 1, 3
and 4).

 

7.All insurers must be rated A-9 or better by A.M. Best and authorized to write
business in the state in which the work will be performed

 

8.Certificate of insurance must be provided to Hugo Neu Realty Management LLC
prior to start of work by Contractor or Subcontractor. Contractor shall cause
the policies required above to be endorsed to provide Hugo Neu Realty Management
LLC and the Additional Insureds with 30days prior written notice in the event of
a cancellation or non renewal of any of the above policies evidenced.

 

9.Indemnification/Hold Harmless· The Contractor shall, to the fullest extent
permitted by law at Its own cost and expense, defend, indemnify and hold the HNC
Entities harmless from and against any and all claims, loss (Including attorney
fees, witnesses' fees and all court costs) damages, expense and liability
(including statutory liability), resulting from injury and/or death of any
person or damage to or Joss of any property arising out of and to the extent
caused in whole or in part directly or Indirectly, by any negligent or wrongful
act, error or omission or breach of contract, In connection with the operations
and any activity of the Contractor and/or Subcontractors and its Employees, and
Representatives. The foregoing indemnity shall include injury or death of any
employee of the Contractor or subcontractor and shall not be limited in any way
by the amount or type of damages, compensation or benefits payable under any
applicable Workers Compensation, Disability Benefits or other similar employee
benefits acts. This provision shall survive the expiration or termination of
this agreement.

 

Revised 4/1012017

 

 

 

 

ATTACHMENT C

 

State of New Jersey

DIVISION OF TAXATION

 

To be completed by Purchaser and given to and retained by Seller. Read
Instructions on back of this certificate.

SALES TAX

(N.J.S.A. 54328-8.22)

CONTRACTOR’S NEW JERSEY TAX

REGISTRATION NUMBER

 

CONTRACTOR’S EXEMPT PURCHASE CERTIFICATE

URBAN ENTERPRISE ZONE

UZ-4

 



 

TO     (Name of Seller)           (Address of Seller)

 

The materials, supplies, or services purchased by the undersigned are for
exclusive use in erecting structures or building on, or otherwise improving,
altering or repairing real property of a qualified business entity within an
urban enterprise zone.

 

THE BID OR CONTRACT COVERS WORK TO BE PERFORMED FOR:

 

Name of Qualified Business Entity: HUGO NEU REALTY MANAGEMENT LLC

 

Trade Name:

 

New Jersey Taxpayer Registration Number: 371-770-367-000     Exempt Qualified
Business Permit Number: 000035132     Permit Effective Dates:        03/13/16
To:        03/12/17

 

ADDRESS OR LOCATION OF BID OR CONTRACT WORK SITE:

9 BASIS DR SUITE 120

KEARNY NJ 07032

 

I certify that all information on this certificate is correct.

 

      (Name of Contractor)   (Subcontractor NJ Tax Registration Number)

 

      (Business Address of Contractor)   (Name of Subcontractor)

  

          (Business Address of Subcontractor



 

By:   By: (Signature and Title of owner, partner, or officer of corporation)  
(Signature of Subcontractor)



 

      (Date)   (Date)



 

See INSTRUCTIONS on reverse side

 

MAY BE REPRODUCED

(FRONT AND BACK REQUIRED)

 

 

 

 

UZ-4

INSTRUCTIONS TO SELLERS CONCERNING

CONTRACTOR’S EXEMPT PURCHASE CERTIFICATE

URBAN ENTERPRISE ZONE

 

Registered sellers who accept fully completed exemption certificates within 90
days subsequent to the date of sales are relieved of liability for the
collection and payment of sales tax on the transactions covered by the exemption
certificate. If it is determined that the purchaser improperly claimed an
exemption, the purchaser will be held liable for the nonpayment of the tax.

 

1.       All qualified businesses receive a Contractor's Exempt Purchase
Certificate (Form UZ-4). A qualified business issues Form UZ-4 to contractors
hired to build or make improvements to the real property of the qualified
business.

 

2.       Upon receiving the UZ-4 from a qualified business, the contractor must
complete the front page of the UZ-4. The contractor must provide Its NJ Tax
registration number, its name, and business address. After completing and
signing the UZ-4, the contractor may issue copies to its suppliers or its
subcontractors. The form must be signed by an owner, partner or officer
representing the contractor.

 

3.       A subcontractor who receives a UZ-4 from a prime or general contractor
must complete the bottom right side of the front page providing its NJ Tax
registration number, its name, and business address, and signatures.

 

4.       This form may be used by numerous contractors. Each subsequent
contractor should attach an additional sheet containing the following: the
subcontractor’s NJ Tax registration number, its name, business address, and
signature.

 

5.       The contractor’s exemption is not available for the purchase, lease or
rental of equipment used by the contractor to perform work on the real property
of the qualified business.

 

6.       A contractor (or developer) which is a qualified business cannot use
their own UZ-4 to purchase building materials for work performed for an owner
who is not a qualified business, or for property intended to be sold or rented.
The UZ-4 can only be used if the property owner Is a qualified business and
intends to retain use of the property.

 

NOTE: Improper use of this certificate may result In penalty and interest
assessment or withdrawal of eligibility for any and all UEZ tax benefit.
(N.J.S.A. 52:32B-26; N.J.S.A. 52-27H-62c; J.J.A.C. 18:24-10.6).

 

STATE OF NEW JERSEY, DIVISION OF TAXATION

 

- Reproduction of Form –

 

Private reproduction of this form may be made without prior permission from the
Division of Taxation.

 

 

 